Citation Nr: 1233531	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  08-26 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected tinnitus.  

2.  Entitlement to an initial compensable rating for bilateral hearing loss.  

3.  Entitlement to a total rating based on individual unemployability (TDIU).

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right elbow disorder.  

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service from December 1972 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In May 2011, the Veteran testified at a Travel Board hearing.  A transcript is of record.  At the May 2011 personal hearing, the Veteran testified that his service connected hearing loss prevented him from working.  Accordingly, the Board finds that the record raises a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to a higher disability rating for hearing loss, a TDIU, and entitlement to reopen previously denied claims for entitlement to service connection for right elbow and low back disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran, in testimony reduced to a written submission, properly withdrew his claim for entitlement to a higher disability evaluation for tinnitus.  


CONCLUSION OF LAW

The claim for entitlement to a disability rating in excess of 10 percent for tinnitus has been properly withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011). Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011). 

In the present case, at his Board hearing, the Veteran indicated that he wished to withdraw his appeal of the issues of entitlement to a higher disability rating for tinnitus.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the 

Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).


ORDER

The claim for entitlement to a disability rating in excess of 10 percent for service-connected tinnitus is dismissed.  


REMAND

As to the claim for a compensable rating for bilateral hearing loss, the Veteran alleged at his May 2011 personal hearing that his hearing has been gradually getting worse since his VA examination in April 2006.  At the time of the hearing, the Veteran was asked if he had any additional audiological testing done between that VA examination and the present.  He responded in the affirmative, and noted that he had been the subject of several tests, with results being inconclusive after testing had occurred.  

Upon review, it is noted that there are two other VA examinations of record, dated in October 2008 and January 2009, which were unable to obtain reliable results for audiological testing.  It is noted that the same audiologist performed both of these tests, and noted that the Veteran had a high degree of inconsistency between his speech discrimination and his pure tone decibel loss.  It was noted that the Veteran was either "unwilling or unable" to participate in the tests.  The Board notes that the 2006 audiological report does not contain a notation of such a problem, and that the Veteran had sought out clinical treatment in 2008 which did note similar issues as to what was described in the most recent VA examinations.  Indeed, an August 2008 audiology clinical note stated that there were "validity issues" with the results obtained after testing.  It was noted that the Veteran's pain tolerance and medicated state could have been involved.  A test done the month prior was also unreliable, and there were noted complaints of vertigo, otalgia, tinnitus, and reflex decay associated which needed a referral to otolaryngology (ENT).  These two clinical visits were initiated by the Veteran with regard to his seeking of hearing amplification devices.  That is, the clinical assessments in 2008 were not done in an examination setting where compensation benefits were being considered.  The Board notes that the clinical assessments, accompanied by complaints of symptoms severe enough to warrant a suggested referral to ENT, show that the Veteran's disability picture is somewhat complex.  Indeed, while the 2008 and 2009 examiner determined the Veteran to be incapable of providing adequate results, the same audiologist did not explain why a referral to ENT was not needed (as it had been recommended earlier).  

While the Board can consider the seeking of monetary gain while discussing the Veteran's credibility, the Board is not willing to find the Veteran not credible based on the evidence of record.  The Veteran sought out help for his poor hearing in a clinical setting and was unable to provide usable results.  It was recommended that a higher level of care be utilized to determine the appropriate treatment for his service-connected disability.  The Veteran was subsequently unable to provide usable results in a compensation setting; however, the examining audiologist (the same in both the 2008 and 2009 VA examinations) did not explain as to why the Veteran was unable to provide useful results or if ENT referral would be useful given his recent history.  As this is the case, the Board cannot conclude that it has a complete record of the current state of the disability picture, and a new examination must occur.  

Indeed, in increased rating cases, the current state of the service-connected disability picture is of highest concern.  The Veteran, in his May 2011 hearing, has testified that his hearing has gotten worse since 2006, and the clinical and examination reports of record subsequent to that date suggest that this alleged worsening may need to be assessed by a higher level of clinician than an audiologist.  Accordingly, and with a desire to ensure the most accurate disability assessment is of record, the claim is remanded to a VA ENT physician for a new examination addressing the severity of service-connected bilateral hearing loss.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.326 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment).

As to the TDIU claim, as noted above, the Veteran testified that his hearing loss prevents him from working.  In line with jurisprudential precedent, this allegation raises an issue of entitlement to a TDIU as a part of the claim for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, before the Board may adjudicate this claim, the Board finds that the Veteran must be first provided notice of the laws and regulations governing a TDIU (see 38 U.S.C.A. § 5103A (West 2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006)) and a medical opinion needs to be obtained from the ENT who examines the Veteran as to what impact, if any, the hearing loss has on his ability to gain and maintain substantially meaningful employment.  

As to the applications to reopen the claims of service connection for a right elbow disability and a low back disorder, at his personal hearing the Veteran identified treatment at a VA Medical Center occurring shortly after his discharge from service.  Specifically, the Veteran alleges being seen at the Audie Murphy VA Medical Center at some point in 1975 for orthopedic complaints.  

Upon review, the Board notes that the record does not contain any VA treatment records from 1975.  The Board has reviewed both the paper portion of the claims file and that portion which is contained in the Virtual VA electronic claims file.  

Records in federal custody are deemed constructively part of the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Before VA can determine as to if new and material evidence has been obtained with respect to the Veteran's petitions to reopen, all outstanding VA treatment records must be obtained.  Accordingly, the case will be remanded to locate these outstanding records.  See 38 U.S.C.A. § 5103A(b) (West 2002).  Should, after an exhaustive search, no records be located, the record should be so annotated.  Id. 



Accordingly, the appeal is REMANDED for the following actions:

1.  Obtain and associate with the claims file all of the Veteran's identified and available outstanding treatment records including all of his treatment records from the Audie Murphy VA Medical Center dated from 1975 to the present.  The Veteran should also be reminded that he may, additionally, submit any evidence in his possession which might help substantiate his claims.  All actions to obtain the requested record should be documented fully in the claims file.  

2.  Provide the Veteran with notice of the laws and regulations governing claims for a TDIU in accordance with 38 U.S.C.A. § 5103A and Dingess, supra.

3.  After undertaking the above development to the extent possible, schedule the Veteran for an examination with an ENT physician for the purposes of determining the severity of service-connected bilateral hearing loss.  The claims file should be provided to the examiner in connection with the examination.  To that extent, the ENT is asked to describe the symptoms associated with hearing loss and should note that if usual audiometric testing cannot be performed, what testing procedures should be utilized to ensure a comprehensive understanding of the disability picture.  The examiner should thereafter provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service connected hearing loss prevents him from engaging in substantially gainful employment.  When offering the opinion, the examiner is instructed to ignore the effects of age and any non-service connected disabilities.  

In providing answers to the above question regarding the severity of the Veteran's bilateral hearing loss, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of his disorder even when his records are negative for symptoms. 

If the examiner cannot provide answers to the above question regarding the severity of the Veteran's bilateral hearing loss, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

A complete rationale with citation to relevant evidence found in the claims file must be provided for each opinion offered.  

4.  Following the above-directed development, re-adjudicate the Veteran's claims.  As to the rating claim, such adjudication should consider staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  If any benefit sought on appeal remains denied, issue an appropriate supplemental statement of the case which includes notice of the laws and regulations governing a TDIU, and forward the claims to the Board for a final adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


